Case: 14-40262      Document: 00513211751         Page: 1    Date Filed: 09/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                           September 29, 2015
                                    No. 14-40262
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTINA FRUCTUOSO MARTINEZ, also known as Jessica Garza
Martinez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:12-CR-244-2


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Christina Fructuoso Martinez appeals her 162-month sentence following
her guilty plea to conspiracy to possess with intent to manufacture and
distribute methamphetamine. Martinez argues that the district court erred in
its drug quantity calculation and by applying a two-level enhancement




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40262     Document: 00513211751      Page: 2    Date Filed: 09/29/2015


                                  No. 14-40262

pursuant to U.S.S.G. § 2D1.1(b)(5) because the offense involved the
importation of methamphetamine.
      We review factual findings of the quantity of drugs involved in a crime
for clear error. United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
The clear error standard of review “only requires a factual finding to be
plausible in light of the record as a whole.” United States v. Rodriguez, 630
F.3d 377, 380 (5th Cir. 2001). The record indicates that two weeks before her
arrest, Martinez delivered two ounces of methamphetamine to a confidential
informant in a transaction arranged by the operators of the stash house.
Afterwards, she was observed entering the stash house. She led an undercover
agent and a confidential informant to the location of their meeting with a
codefendant; at that meeting, the specifics of the transaction here at issue were
arranged. On the day of her arrest, Martinez was already present at the stash
house when a codefendant, an undercover agent, and a confidential informant
arrived there to conduct the transaction, and she watched as the informant
tested the quality of the methamphetamine. In light of the record as a whole,
it is certainly plausible that Martinez was directly involved in the transaction
at the stash house or that the methamphetamine found there was reasonably
foreseeable to her as a participant in a jointly undertaken criminal activity.
The district court therefore did not clearly err in determining that Martinez
was responsible for the additional 11.14 kilograms.         See United States v.
Betancourt, 422 F.3d 240, 246 (5th Cir. 2005); United States v. Carreon, 11 F.3d
1225, 1230 (5th Cir. 1994); U.S.S.G. § 1B1.3(a)(1)(B). Our decision in United
States v. Foulks, 747 F.3d 914, 915 (5th Cir.), cert. denied, 135 S. Ct. 219 (2014),
forecloses Martinez’s challenge to the § 2D1.1(b)(5) enhancement.
      AFFIRMED;       MOTION       FOR       RECONSIDERATION         OF    ORDER
GRANTING MOTION TO SUPPLEMENT RECORD DENIED.



                                         2